Citation Nr: 0820752	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-37 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for a 
deviated nasal 
septum.

3.  Entitlement to an increased rating for allergic rhinitis, 
currently 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified before the undersigned at a Travel 
Board hearing in February 2008.  He also testified at a 
personal hearing at the RO in June 2007.  Transcripts of both 
hearings are associated with the claims folder.  

The record raises the issue of entitlement to service 
connection for depression.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. A diagnosis of PTSD is not linked to an independently 
corroborated in-service stressor.

4.  The veteran's deviated septum has been manifested by 
obstruction of more than 50 percent of the nasal airways.  

5.  Allergic rhinitis is not manifested by nasal polyps.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 

2.  The criteria for a compensable evaluation a deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6502 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decisions in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in May 2004 and October 2006 correspondence, and the 
September 2004 statement of the case, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain. The statement of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for increased ratings. VA fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The correspondence and the 
statement of the case both essentially informed the claimant 
of the need to submit all pertinent evidence in his 
possession.  The claims were readjudicated in a January 2008 
supplemental statement of the case. The correspondence 
provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claims have been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

I. Service Connection for PTSD

To establish service connection for a disability there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

Background

The veteran contends that he has PTSD due to stressors 
related to his service on Board the U.S.S. Enterprise and 
U.S.S. Midway during the Vietnam War.  In addition he 
allegedly was robbed at knife point while in the Philippines.   
He received no awards indicative of any combat service. 

The record reveals that the veteran served as an interior 
communications electrician on the U.S.S. Enterprise from May 
1972 to October 1973.  At that time he was transferred to the 
U.S.S. Midway, which the undersigned notes was forwarded 
deployed to Naval Station Yokosuka, Japan, for about two 
months until December 1973.  He was then sent to the US Naval 
Hospital in San Francisco due to his allergic rhinitis and 
separated from service in January 2004.

In numerous stressor statements, including a March 2004 
statement, the veteran contended that he served in combat 
aboard the U.S.S. Enterprise off the coast of Vietnam for 
close to a year.  He noted that he did not shoot a gun, but 
he was, "directly participating helping to bomb" Vietnam.  
He further noted that, "my job was killing (the enemy)."  
He reportedly saw death and feared for his life.  He repeated 
numerous events which he considered to be stressors in 
multiple statements, documents, and treatment records.  These 
included:

Over flights from Russian Bear bombers.

        Constant calls for flight operations for bombing strikes 
and missions.

        Constant fear of fires, explosions, and crashes aboard 
ship. 

Seeing the body of a dead officer stored in a 
refrigerator near the Enterprise mess deck prior to a 
burial at sea.  

In 1972, witnessing two pilots refuse to fly another 
mission and being escorted away by armed guards. 

He remembered a midair collision between a plane and a 
helicopter.  Several people were killed.  He reportedly 
later observed an injured person with tubes sticking out 
of his chest as they medevaced him off the ship.  

Knowing an A6 aviator who crashed.  The veteran cannot 
recall the name of the aviators name.  

A photographer's mate showing  him reconnaissance 
pictures of the bombing in Vietnam including photos of 
bombed out convoys, dead bodies, trauma victims, and 
destruction after bombings.

Seeing the dead body of a sailor who overdosed on 
heroin.

Fearing retaliation for reporting drug use onboard ship.

A man was missing and presumed to be overboard.  He 
reported searching for the man with binoculars, never 
finding him, but seeing sharks in the water.  (The 
veteran later modified this stressor to note that the 
man was thrown overboard for "making a costly 
mistake.")

Being "spit on" and "physically attacked" by several 
different people who called him "baby killer" upon his 
return to the United States.

Being verbally and physically assaulted upon return from 
military.

In the Philippines his Jeepney was stopped by 7 men with 
guns. A man purportedly grabbed him from behind putting 
a large knife to his throat demanding his wallet which 
he returned after taking his money.

Enduring a life threatening situation on the mast of the 
U.S.S. Enterprise.

Hearing another sailor yell for a corpsman to kill him 
because he was in pain following a hemorrhoidal 
excision.  

Kaiser Permanente mental health records from August to 
December 1999 note that the veteran was referred from primary 
care with symptoms of anxiety and hopelessness.  There was a 
significant amount of guilt and sadness over his experiences 
in Vietnam which were not discussed in detail.  The examiner 
noted a mixed picture of anxiety and depression relatively 
longstanding with at least 3 yr duration, significantly 
associated with pressures at work. The diagnosis was 
depressive disorder, not otherwise specified.

VA outpatient clinic records from 1996 through 1999 include 
diagnoses of an anxiety disorder, a depressive disorder, not 
otherwise specified; and an adjustment disorder.

VA Medical Center  medical records reveal a long term and 
severe back disability for which he has been on long term 
pain medication including oxycodone.  A September 2002 
clinical notation refers to depressive symptoms and apparent 
post traumatic stress disorder symptoms.  He was referred to 
mental health because of his depressive symptoms due to his 
chronic pain and loss of function.

In August 2003 a VA Medical Center PTSD clinical coordinator 
noted that he was concerned that so much of veteran's 
identity was "in bondage" to his identity of "a victim of 
Vietnam."  The coordinator opined, however, that the veteran 
was not likely suffering from combat related post traumatic 
stress disorder, and that he did not meet the criteria for a 
diagnosis of the disorder.  The veteran did report some 
anxiety and grief and loss issues.

In December 2003, a VA nurse practioner noted that the 
veteran denied in-service sexual intimidation or abuse.  The 
diagnoses were major depressive disorder, and dysthymia.  

In November 2004, the veteran told a VA nurse practioner that 
he had been the victim of sexual harassment, assault or rape 
while on active duty.  (N.B.  The September 2004 statement of 
the case meets the notice requirements concerning a claim of 
entitlement to post traumatic stress disorder based on an in-
service sexual assault.)

In May 2005, a VA nurse practioner diagnosed chronic post 
traumatic stress disorder, and major depression.  No in-
service stressors were discussed. 

An April 2006 VA Medical Center  treatment record notes 
diagnoses of major depressive disorder, recurrent; 
alcoholism, previously heavy drinking, stopped 2000; and, 
post traumatic stress disorder.

An October 2006 VA Medical Center treatment record notes 
diagnoses of major depressive disorder, and claimed 
"stressors' which included viewing pictures of trauma 
victims; a history of officers purportedly threatening him 
for sexual favors; fear of retaliation when he reported drug 
use; awareness of man thrown overboard for "making a costly 
mistake," and having to search for his body; being fired 
upon; seeing badly mangled bodies following plane crash; 
being up high fixing something when boat began to shake; 
being robbed at gunpoint in Philippines; and watching man he 
knew go down in plane.  

A February 2007 VA Medical Center letter from a mental health 
nurse practioner was received which essentially duplicates 
her notes from the VA mental health clinic records.  This 
includes diagnoses of major depression, recurring; and PTSD, 
chronic and severe.  She reported that:

I believe that [the veteran] has severe 
depression and that he experienced this 
while in the military, much of it 
triggered by the mission  of the war 
effort and his sensitivity to this and 
sadness, remorse, and helplessness at 
being part of it.  He also has had 
traumatic events that were perceived as 
life threatening and that the events most 
likely have led to severe and chronic 
symptoms of post traumatic stress 
disorder.

At a personal hearing at the RO in June 2007 the veteran's 
representative noted that although it was apparently not 
mentioned in the claims file; the veteran mentioned a typhoon 
to him.  The veteran then testified that he thought it he had 
been in the typhoon in the spring or fall of 1972, i.e., 
before joining the Midway.  The Enterprise attempted to skirt 
around it but did not make it.  Everyone was scared that 
there was a possibility that they could flounder.  He could 
not state the exact dated but thought it was probably from 
November through December 1972, as he remembered transporting 
the Bob Hope Christmas show.

In July 2007, family members reported having discussions with 
the veteran and his service on the Enterprise during a 
typhoon.

In September 2007 the RO requested copies of the deck log of 
the Enterprise for the period from November through December 
1972 from the Center for Unit Records Research (CURR).  In 
particular they requested information about any typhoon 
activities. CURR noted that:

We have reviewed the 1972 Command History 
for the USS Enterprise (CVN-64).  The 
history does not reveal the USS 
Enterprise was involved in a typhoon nor 
did the ship alter its course for 
impending inclement weather during 1972.

At the February 2008 Travel Board the veteran testified about 
surviving several typhoons during 1972-1973 onboard the 
Enterprise and Midway.  They placed him in fear of his life.  
He admitted that some of his fears may have been precipitated 
by talking to his father who had been a sailor in World War 
Two and lost three ships in his battle group during a 
typhoon.  He does not recall if he spoke to his father before 
or after he had been in the typhoon. The representative noted 
five major typhoons in 1972 that the veteran could have 
experienced during his time on the Enterprise.  

The file contains extensive and duplicate copies of medical 
records, handwritten statements and documents, and other 
evidence assembled by the veteran. These provide neither a 
nexus opinion nor any independent confirmation of the claimed 
in-service stressors.  

Analysis

In this case, the veteran did not serve on the land mass of 
Vietnam but served on board the U.S.S. Enterprise and U.S.S. 
Midway. There is no evidence that he served in combat.

Assuming, without conceding, that the diagnosis of post 
traumatic stress disorder  is adequate, there remains a need 
to corroborate the claimed stressors.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of post traumatic stress 
disorder. Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and may 
be obtained from service records or other sources.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The record preponderates against finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of post 
traumatic stress disorder must be based on an independently 
verified account of events.  The Board is not bound to accept 
any diagnosis not conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) criteria and no probative 
weight may be assigned to any diagnoses of post traumatic 
stress disorder based on the veteran's incredible account of 
combat participation or unverified stressors.

The veteran has identified various vague stressors which were 
noted in his treatment records, and numerous stressor 
statements.  These were not discussed during his February 
2008 Travel Board testimony, and he has not provided 
sufficient information to allow these claimed stressors to be 
verified.  

Of those that potentially could be verified the veteran at a 
June 2007 hearing testified to his involvement in one 
typhoon.  Later when he offered testimony at his February 
2008 Travel Board testimony, he expanded his involvement to 
several typhoons on board the Enterprise and Midway. The 
veteran's representative noted five Pacific typhoons in 1972, 
(i.e., the period during the veteran's tour on the 
Enterprise.  This evidence does not, however, rebut the 
finding by CURR, who had access to all pertinent ship 
histories, that the Enterprise was not involved in a typhoon 
during 1972.  The Board finds that the report by CURR is more 
probative due to the official records kept by the Enterprise 
concerning the conditions under which it operated.  Hence, 
the veteran has, in essence, repeated several particular 
stressors in numerous stressor reports and statements, and 
apparently adopted a new stressor during his personal hearing 
which he has since embellished. 

The veteran has not described any of the alleged personal 
events in sufficient detail such that a verification search 
by the U.S. Army and Joint Services Records Research Center 
could be conducted.  The veteran has been asked specifically 
in letters from VA for names, dates, and places in an effort 
to assist him in identifying any of his alleged stressors.  
He reports that he has no further information and that he 
could not remember the requested information.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Id.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to a verified in- service stressor.  In the absence of a 
verified stressor the claim must be denied.  An opinion by a 
mental health professional based on a post- service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  The Board is not required to 
accept an unsubstantiated diagnosis that the alleged PTSD had 
its origins in the veteran's service. West v. Brown, 7 Vet. 
App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id. The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  38 C.F.R. § 3.102 (2007).



II.  Increased ratings, deviated nasal septum and allergic 
rhinitis

Service connection for a deviated nasal septum and for 
allergic rhinitis was granted in an August 1974 rating 
decision.  The evaluations now in effect were assigned at 
that time.

At a March 2003 VA examination, the veteran reported a long 
history of allergic sinusitis with 3 to 4 attacks a year.  
Examination revealed the nasal airways to be quite clear and 
the septum in midline.  There was some mucous secretions but 
no evidence of purulent discharge and no engorgement of the 
turbinates at this time.  Sinuses were nontender to 
percussion and pressure.  Oral mucosa was normal in 
appearance. The diagnoses were recurrent episodic sinusitis; 
rule out chronic sinusitis disease; severe allergic rhinitis.  

At a May 2004 VA examination, the veteran's head was 
normocephalic and atraumatic. There was no hoarseness or 
stridor. Tympanic membranes, oral cavity and oropharynx 
examination were within normal limits. An internasal 
examination revealed some significant narrowing of the right 
nasal aperture with abutment of the inferior turbinate and 
nasal septum. The left side showed a more patent nasal 
airway.  No pus or polyps were seen. The assessment was 
persistent deviation of the septum with a very narrow nasal 
aperture, right side.  

At a November 2006 VA examination, the veteran's head was 
normocephalic and atraumatic. There was no hoarseness or 
stridor. Tympanic membranes and external canals were clear. 
Anterior rhinoscopy shows very dry mucosa.  The turbinates 
were quite hypertrophic, but no pus or polyps were seen.  The 
oral cavity and oropharynx examination were within normal 
limits.

The veteran's septum appeared relatively straight, and 
appeared to have been properly taken care of.  The nasal 
obstruction seemed to be a prominent feature with very 
hypherthrophic turbinates despite the use of nasal steroids 
and Allegra. This was noted to be a continued major problem 
for him.  It appeared to be a significant debilitation for 
the veteran as a significant portion of his nasal airway was 
cut of by the hypherthrophic turbinates, likely caused by 
persistent allergies.  He did not abuse himself with any over 
the counter nasal sprays, so this was likely the problem that 
he started having in the military are the most likely cause 
of the persistent complaints of nasal obstruction.

At a December 2007 VA examination, the examination revealed 
the veteran's turbinates were quite hypertrophied and the 
septum was still deviated to the right side.  Airways 
narrowed significantly where there was abutment of the 
turbinates and septum bilaterally narrowing his septum 
greater than 80 to 90 percent bilaterally.  The assessment 
was persistent airway obstruction which appeared to be quite 
severe in spite of two previous surgeries.

Analysis

The veteran was granted service connection for allergic 
rhinitis and a deviated nasal septum in a rating decision 
dated August 1974.  He was assigned a noncompensable rating 
for a deviated septum, and a 10 percent disability rating for 
allergic rhinitis.  
Both disorders are rated under 38 C.F.R. § 4.97, for diseases 
of the nose and throat.  

Disability evaluations are determined by the application of a 
schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  38 C.F.R. § 4.1; Payton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

Under the applicable rating criteria a deviated nasal septum 
is currently rated under 38 C.F.R. § 4.97, DC 6502, deviation 
of the nasal septum.  Under this code a 10 percent disabling, 
the maximum available, is warranted if there is a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 38 C.F.R. § 4.97.  

Higher evaluations are available under DCs 6510-6514 
(sinusitis) or DC 6522-6524 (rhinitis) however, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14.  

The veteran's allergic rhinitis is currently rated under 38 
C.F.R. § 4.97, DC 6522.  Under that code a 10 percent rating 
is warranted if there is allergic rhinitis with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating is 
warranted for allergic rhinitis with polyps.

The examiner at the November 2006 VA examination noted that 
the veteran's septum appeared relatively straight and it 
appeared to have been properly taken care of. The nasal 
obstruction appeared to be the result of very hypherthrophic 
turbinates despite the use of nasal steroids and Allegra and 
likely caused by persistent allergies.  

The Board finds that the preponderance of the evidence is 
against assigning a separate compensable disability rating 
for the veteran's deviated septum.  While the evidence from 
December 2007 shows that the veteran has a 50-percent plus 
obstruction of the nasal passage on both sides, this finding, 
however, supports the 10 percent rating assigned for allergic 
rhinitis.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the United States Court of Appeals for Veterans Claims held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is, however, to be avoided. See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet.App. 225, 230 (1993).  Hence, the Board cannot 
grant a separate compensable rating for nasal obstruction 
because that obstruction is already compensated.  While 
Diagnostic Code 6522 provides for a 30 percent rating for 
allergic rhinitis with polyps, no nasal polyps were seen 
during any of the VA examinations, which forecloses the 
possibility of a rating greater than 10 percent for the 
veteran's allergic rhinitis.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for a deviated nasal 
septum is denied.

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


